IN THE SUPREME COURT OF THE STATE OF DELAWARE

GREGORY GRIFFIN,                          §
                                          §
       Defendant-Below,                   §
       Appellant,                         §       No. 198, 2018
                                          §
       v.                                 §       Court Below:
                                          §       Superior Court of the
STATE OF DELAWARE,                        §       State of Delaware
                                          §
       Plaintiff-Below,                   §       Cr. I.D. No. 1705001575 (N)
       Appellee.                          §
                                          §

                             Submitted:    November 14, 2018
                             Decided:      November 16, 2018

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                          ORDER

       This 16th day of November 2018, the Court, having considered the matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and for

the reasons assigned by the Superior Court in its Sentence Order dated March 20, 2018.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:



                                          /s/ Karen L. Valihura
                                          Justice